Title: To Thomas Jefferson from Matthew Lyon, 12 August 1801
From: Lyon, Matthew
To: Jefferson, Thomas


Sir.
Eddyville Ky 40 Miles up the Cumberland River August 12th. 1801
In this remote Situation I can have but a very imperfect view of the affairs of the great part of the United States, yet I read enough to give me infinite pleasure to see your popularity increases even beyond my very sanguine expectations. In this Country you have always stood without a Rival; those that I have seen on my way from the Seat of Goverment to this place who formerly adheared to Mr Adams & his Administration have universally expressed their confidence in yours.
Haveing a great deal of bussness on the way I did not arrive here until the 15th. of June, I found my affairs in a prosperous condition but our being on the water in some of the hottest weather made all my family more or less sick after their arrival, with some the disorder was very light all have recovered except a Weakly Girl of between 4 & 5 years old to whom it proved fatal—
This Country increases fast in population in industry & in Riches & I am pleased to see in this County particularly (which was first Settled mostly with a kind of Arabs from the back part of the Carolinas) that civilization is fast gaining ground, many of the Idle & dissolute have gone to the Spanish dominions & their places have been filled up by people of more property & more industry; people possessed of some knoledge of the Comforts of civilized life & the benefit of Commerce, since I have been acquainted with this Country the population of this County has five folded altho it is a frontier on two sides. It is said to be scare Seven miles from my house to the Tennessee river & the Indian boundary is about half way between here & there. This rapid population is partly owing to the tranquility between the people of this Country & the Indians and partly owing to a croud of people’s coming to this edge in order to be ready to settle between Tennessee & Ohio the moment the Country opens—
This tranquility has been attributed in some measure to the posts on the Ohio below the mouth of these rivers & the constant comunication between them & the posts above. General Wilkison spent a night with me A few days ago on his way from Wilkisonville to the treaty near Knoxville, I had an acquaintance with the General at the retreat from Ticonderoga & at the takeing of Burgoine, then I thought him the likeliest young man I ever saw, the acquaintance has been dormant yet I have watched for his fame & have been pleased to see him prosperous & happy, he is industrious to an extreme, Zealous for the public service, Eocenimical as a duty because his Superiors are so; Altho he had been as it were on a race ever since he left the Federal City I could not perswade him to stay one day here to rest. He was the first who informed me who were the Commissioners to treat with the Indians, The Selection appears very proper, General Davie is an exalted Character his conduct in France probably deserved the earliest notice of the new administration, Mr Hawkins’s appointment I suppose saved the expence of one Commissioner as perhaps his attendance would be necessary, The Generals appointment I conclude was necessary to keep up his consequence with the Indians & he wants the Perquisite—
I have been much alarmed by something General Dearbourne said to me, as well as Mr Gallatins Idea that the Treaty was to be held merely for the sake of the North Carolina applicants, & General Wilkisons Idea of confineing the present purchases of the Indians to this Side the Tennessee, I did hope & have encouraged the people of this Vicinity to hope that the little neck of Land between the Missisipi & the Tennesee belonging to Kentucky would be Cleared of the Indian Claim by this Commission and it will be an amazeing disappointment to the people of this part of the State if that does not take place.
The lands have been cheifly located by the Officers & Soldiers of the Virginia Line & as I understood have been considerd as clearly belonging to that State without any acknoledged Indian claim before the Treaty of New York, for my part I can see no pretention the Claimants under North Carolina can have to a treaty to clear their lands more than the Kentucky Claimants save that a few persons (& I believe it was but very few) have petitioned Congress, we can easily get a number to petition, but I suppose when Goverment are takeing Steps to do right to one part of the Comunity, Honour, Justice, & Consistency would lead them to extend that Justice to a Neighbouring State in similar circumstances, I hope & wish that my fears on this score may prove without foundation & that the Commissioners are or will be instructed to obtain a Cession of the Indian claim to the Lands in question.
Some thing General Dearbourn said in Conversation on the subject before I left the seat of Goverment has made me fear that some time erelong the Troops below these two rivers on the Ohio would all be orderd away, General Wilkison seems unable to solve my doubts on this Subject & from his Conversation I have grown more apprehensive on the Subject & I have even fear’d that they would be ordered away directly, A Regiment is now on the move up this river toward Nashville to commence cutting the road to Natchez & the General tells me that as soon as leave is given by the Indians an other Regiment will Assend the Tennessee to commence the Work on the South Side of that River, this is an Excellent disposition of the Surplus Troops, should the road be well laid out & the Work well executed it will be of Infinite advantage to this part of the World & should the Indian claim be removed to our wish we will soon have a Road from here to intersect that before it crosses the Tennese & settlements all along upon that road—I never saw any use in bringing all the Troops to the Spot they are leaveing, but I dread the total evacuation of it—the Indians are often insolent & troublesome now when they are kept very much in awe by that post, should it be evacuated we may expect it Worse & worse, within the last three months they Burned a new house hansomely furnished for Major Gist about three miles below the Mouth of this river it is not long since they Killed a man a small distance above the Mouth of Trade water on the Ohio. The General informed me a Company was to be moved to St Vincent, I should suppose the same reasons which cause a company to be orderd there would be in favor of keeping a few Companies at Wilkisonville or Massac, beside which the Keeping up a Communication from St Vincent’s, from up the Mississipi, the Ohio, the Cumberland & the Tennessee would justifie our expectation of a Military post’s being kept up there. I have not been able to spare time to go to Wilksonville yet, but the information I get from every one is that it is well Situated on a large high flat of Good land; I am told likewise that the Troops have many of them been sick there this year, that all are subject to, by way of Seasoning especially those who come from a High Country, Soldiers are not apt to keep themselves clean, and in such a detached Station to have all the Comforts which are to be Obtained by Country people, I am told the Army are on the gain & that three quarters of the sick list are convalasent & many are on the sick list merely for want of Cloathing, many of them had Received no pay for many months before the General came & there was a loud complaint on that Score, so that they have not been able with their own money to buy comforts for themselves. I who came from the low sickly neighboorhood of Ticonderoga have had to go through a Seasoning here last year the fatigue of travelling kept me down until your decisive election since which time I have (thank god) enjoyed the best Health.
I have been urged by many people to write to the seat of Goverment on the subject of the posts below this. Official rotine would have led me to the War office but I had promised myself the pleasure of once in a while writeing to you from this Obscure Corner & I beleived you would hear my opinions, & my wishes with kindness
I say obscure corner because it is so not only by real distance from the Seat of Goverment but for want of direct communication with rest of the World, much has been done by Law to facilitate this communication, some thing has been done by the Post Master General, I do not mean to complain of him far from it, I have but lately given him a detail of the proceedings of those who have carried the mail or undertaken it in these parts & pointed out improvements & accomodations consistent with law which I wish, A Word even by way of enquiry however indirect from the great house might hasten on those accomodations, this letter will go from this in the Mail on tuesday the 18th. of August the time of its arrival will be sufficient to comment upon
I might easily find matter for praise & Adulation to lenghten out a letter those things I leave to Scycophantic Legislatures, I have seen, enjoyed, & dispised the Address from Rhode Island. Vermont will be next, I give you Joy on the Republican accession to the Senate from Island, Vt will follow in that also I expect you are in, or have trouble before you respecting the Barbarian powers, Brittain has surely set them on & our own ill policy & profusion will make it a hard job for you—I congratulate you on the accession of the Services of the Good & the Wise Mr Langdon to your Councils I heartily regretted his former refusal to accept the Office of Secretary of the Navy, & I rejoice’d when I saw it announced in the news paper that he had accepted the Office, he is pure Gold without Alloy he has passed through the fire times without number without the loss of a single hair—
I will finish this letter as the Yankee preachers do their prayers by asking pardon for what ever I have said amiss & by praying that if I have asked for too much or that which is improper it may be denied me after which I will not say as they “do more & better for us than we can ask speak or think”
Accept Sir the most sincere wishes for your domestic Happiness as well as pleasure & Satisfaction in your public Carrier of your Sincere friend & humble Servt
M Lyon
